Title: From George Washington to Jabez Bowen, 14 March 1781
From: Washington, George
To: Bowen, Jabez


                  
                     Gentn
                     
                        14 March 1781
                     
                  
                  I am happy in the oppertunity which your address affords me of testifying to you how deeply I am penetrated with those demonstrations of attachment which I have experienced from the Inhabitants of this Town.  The confidence and affection of his fellow Citizens is the most valuable & agreeable reward a Citizen can receive—Next to the happiness of my Country, this is the most powerful inducement I can have to exert my self in its Service—  Conscious of a sincere desire to promote that great object however short of my wishes the success of my endeavours may fall.  I console myself with a perswasion that the goodness of my intentions in some measure justifies your approbation.
                  The determination you are pleased to express of making every effort for giving vigor to our military operations is consonant with the Spirit that has uniformly actuated this state; It is by this disposition alone we can hope, under the protection of Heaven to secure the important blessings for which we contend.
                  With sincere gratitude for your sentiments and wishes towards me, I beg you to accept the assurance of that perfect esteem and regard with which I have the honor to be Gentn Yr most obedt & Hble Servt
                  
                     Go: Washington
                     
                  
               